 In the Matter of TIIE VENEER MANUFACTURING COMPANY AND' SOUTHCAROLINA PLYWOOD COMPANY, EMPLOYERSandINTERNATIONALBROTHERHOOD OF PULP, SULPHITE AND PAPER MILL WORKERS, A. F.L., PETITIONERCase No. 10-RC-3.-Decided May 14, 1948Brooks, McLendon, Brim di Holderness,byMr. Kenneth M. Brim,of Greensboro, N. C., andMr. J. B. McCutcheon,of Conway, S. C., forthe Employers.Mr. Milton M. Bever,of Bloomington, Md., andMr. Raymond Fogel,of Andrews, S. C., for the Petitioner.DECISIONANDDIRECTION OF ELECTIONSUpon a petition duly filed, hearing in this case was held at Conway,South Carolina, on January 23, 1948, before William M. Pate, hearingofficer.The Employers' motion to dismiss the petition is denied forthe reasons hereinafter stated:The hearing officer's rulings made atthe hearing are free from prejudicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard 2 makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERSThe Veneer Manufacturing Company, a South Carolina corpora-tion, has its office and only plant at Conway, South Carolina, where itis engagedin the manufacture and sale of plywood.During thecalendar year 1947, it purchased for use in its operation, raw ma-The names of the Employers appear inthe captionas amended at the hearing.Pursuant"to the provisionsof Section3 (b) of the Act, the Boardhas delegated itspowersin connectionwith this case to a three-manpanel consisting of the undersignedBoard Members [Chairman Herzog andMembers Houston and Reynolds].77 N L. R. B., No 106.659 660DECISIONSOF NATIONALLABOR RELATIONS BOARDterials valuedin excessof $100,000, of which approximately 10 percentwas received from points outside the State of South Carolina.Duringthe same period, it sold finished products valued in excess of $100,000,of which approximately 90 percent was shipped to points outside theState of South Carolina.South Carolina Plywood Company, a South Carolina corporation,has its office and only plant at Conway, South Carolina, where it isengaged in the manufacture and sale of plywood. The plant of SouthCarolina Plywood Company is about 3 miles from that of the VeneerManufacturing Company.During the calendar year 1947, SouthCarolina Plywood Company purchased for use in its operations rawmaterials valued in excess of $100,000, of which approximately 15percent was received from points outside the State of South Carolina.During the same period, it sold finished products valued in excessof $100,000, of which approximately 90 percent was shipped to pointsoutside the State of South Carolina.The Employers admit and we find that they are engaged in com-merce within the meaning of the National Labor Relations Act.II. THE ORGANIZATION INVOLVEDThe Petitioner is a labor organization affiliated with the AmericanFederation of Labor, claiming to represent employees of the Em-ployers.III.THE QUESTIONS CONCERNING REPRESENTATIONThe Employers refuse to recognize the Petitioner as the exclusivebargaining representative of their employees until the Petitionerhas been certified by the Board in an appropriate unit.We find that questions affecting commerce exist concerning therepresentation of employees of the Employers within the meaningof Section 9 (c) (1) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITSThe Petitioner seeks a single unit of all employees in the plants ofboth Employers; excluding office clericals and supervisors 4TheThe Veneer Manufacturing Company employs 77 employees while South Carolina Ply-wood Company employs 914At the hearing, the Petitioner afhi med ltb position with i espect to a single unit coveringthe employees of both EmployeisHowever, the Petitioner stated, in the alternative, thatit desires to represent these employees in any such unit grouping as may appeal proper tothe BoardThe Employees Contend that the petition should be dismissed upon the groundthat the multiple-employerunitclaimed by the Petitioner is not appiopaaate for bargainingpurposesAlthough, as noted herein, we reject the contention of the Petitioner that itsproposed unit is appropuate, we will notdismissthe petition in view of the Petitioner'salternate position set foith aboveMatter of Youngstown Sheet and Tube Company, 71N L R. B 219, 221. THE VENEERMANUFACTURING COMPANY661Employers contend that the unit sought is inappropriate upon theground that the Employers are two separate entities and thereforeentitled to separate bargaining units for their respective employees.The record discloses that the general nature of the operations andthe machinery is the same in the plants of both Employers; that thetype of labor required by each Employer is of a semi-skilled andunskilled nature, permitting each to shift employees frequently fromone department to another ; and that the plants of both Employersare under the general supervision and direction of the same generalmanager.5On the other hand, it appears that each Employer is aseparate and distinct corporate entity controlled by different officersand without identical stock ownership ; that there is no exchange ofemployees, machines, parts, raw material, supplies, or work orders;and that each Employer retains control over its own labor relationsthrough a plant superintendent who sets the wage rates of individualemployees and hires and discharges the employees in the plant underhis immediate supervision. It further appears that there has beenno history of collective bargaining upon a multiple-employer basis.While the similarity of the operations as well as the identical over=allmanagement of the two companies may lend some weight to thecontention that the unit proposed by the Petitioner is appropriate,other factors, noted below, compel a contrary conclusion.Thus, theindependent character of each Employer, as indicated by its separatecorporate identity, and supported by the diversity of stock ownership;the segregation of activities and records; the absence of any exchangeof assets or services; the distinctly separate immediate supervision,under which control over labor relations is retained by each Employerwith respect to its own employees; and the fact that there has beenno history of collective bargaining upon a multiple-employer basis,are persuasive of the appropriateness of separate Employer units.6Upon the basis of the entire record, and in accordance with theforegoing considerations, we find the following units appropriate forthe purposes of collective bargaining within the meaning of Section9 (b) of the Act :SThe General Manager handles the purchase of raw materials for both plantsThe salesof finished products and orders for the product are handled separately for each plant by acommon sales agent according to the capacity of each plant as represented by the GeneralManager.UMatterof Consolidated Electrical Products,71 N L R B 360 ;Matterof SwansonBrothers Logging Company,71 N. LIt. B.614, ofMatter of Salter Mills Company, MSalter d Sons, 76 NL. It. B 930.788886-49-vol 77-43 662DECISIONS OF NATIONAL LABOR RELATIONS BOARD1.All production and maintenance employees of The VeneerManufacturing Company, excluding office clericals, watchmen 'Texecutives, foremen and all other supervisors; and2.All, production and -maintenance employees of South Caro-linaPlywood Company, excluding office clericals, watchmen,"executives, foremen, and all other supervisors.DIRECTION OF ELECTIONSAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with The Veneer ManufacturingCompany and South Carolina Plywood Company, both of Conway,South Carolina, separate elections by secret ballot shall be conducted asearly as possible,-.but not later than thirty (30) days from the -dateof this Direction, under the direction and supervision of the RegionalDirector for the Tenth Region, and subject to Sections 203.61 and203.62, of National Labor Relations Board Rules and Regulations-Series 5, among the employees in the units found appropriate in Section-IV, above, who were employed during the pay-roll periodimmedi-ately preceding the date of this Direction, including employees whodid not work during said pay-roll period because they were ill or onvacation or temporarily laid off, but excluding those employees whohave since quit or been discharged for cause and have not been rehiredor reinstated prior to the date of the election, and also excluding em-ployees on strike who are not entitled to reinstatement, to determinewhether or,not they desire to be represented,by International Brother-hood of Pulp, Sulphite and Paper Mill Workers, A. F. L., for thepurposes of collective bargaining.'As watchmen spend all their time in the performance of eithei plantprotection orsupervisory duties, we find, as basis for excluding them Dom the unit.that they aie eitherguards or supervisors within the meaningof the Act.8 See footnote 7.